DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (see MPEP 2173.05(s) Reference to Figures or Tables). 
For the purposes of examination, the parenthetical number references within the claims are interpreted as simply part of the identifier/name without further significance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder a route planning module (230) that ascertains in claim 4, and a control unit (260) which is designed to carry out the method in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See Fig. 2 and ¶¶ 0049 and 0050 of the present published Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites (in part):
sending a message to a route planning module (230) that ascertains the movement path of the mobile device (200);
sending a message to a server (300), 
wherein the message comprises at least part of the parameter profile;

It is ambiguous as to which message “the message”  is in reference to, or as to how many (distinct/different) messages there may be. There is insufficient antecedent basis for the is limitation in the claim.

Claim 7 recites: 
wherein the system service (270) indicates an unavailability of the user of the mobile device (200) after receiving the message.


It is ambiguous as to how the system service (270) indicates the unavailability, or to what/who the system service (270) indicates the unavailability.
It is also ambiguous as to which message “the message” is in reference to. The Examiner notes: 1) Claim 4 claims two messages, which may or may not – be distinct/different); and 2) it is ambiguous as to whether the system service (270) receives one of the messages of Claim 4 (to which Claim 7 depends), or to some other message. There is insufficient antecedent basis for the is limitation in the claim.

Claim 8 recites (in part): 
wherein the detecting of a movement path comprises calculating a probability that the mobile device (200) will move along a potential movement path at a specific future point in time, and 


While will move along a movement path is interpreted as a requirement to a series of path positions of the mobile device over a period of time, it is (only) claimed at a specific future point in time, i.e., it ambiguous as to how a single point in time is able to represent a position/movement over a period of time.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 5, and 9 - 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2017/0201856 to WILBER.

Regarding Claim 1 (Original), WILBER discloses method for controlling a data transfer for a mobile device (200), wherein the method comprises: 
detecting (S10) a movement path of the mobile device (200) (The user may use the map shown in FIG. 2 in this embodiment to navigate from current location icon 201 to useable cellular signal location 204 in order to make a call.  As the user walks toward the desired location 204, the GPS determined present position indicates the user's progress in real time. [¶ 0043]): 
ascertaining (S20) at least one parameter for a data transfer connection (255) along the movement path of the mobile device (200) (the software would periodically measure signal strength and location data, along the path the user followed. [¶ 0044]): 
creating (S30) a parameter profile for each of the at least one parameter, 
wherein the parameter profile comprises a plurality of parameter values as 
a function of a position along the movement path and/or depending on a future point in time (the software would periodically measure signal strength and location data, along the path the user followed, and record it to the device's internal memory. [¶ 0044]); 
triggering (S40) an event as a function of the parameter profile (\The signal strength data displayed through icon design in FIG. 2 … can … be recorded by the same device on which it is displayed … the software would periodically measure signal strength and location data, along the path the user followed, and record it to the device's internal memory.  Said data would then be displayed in the form of a map similar to that shown in FIG. 2. [¶ 0044])

Regarding Claim 2 (Original), WILBER discloses method according to claim 1. 
WILBER further discloses further comprising: 
verifying (S35) whether one of the plurality of parameter values in the parameter profile is below a threshold value, 
wherein the triggering of the event takes place: 
at a point in time when the mobile device (200) reaches a position along the movement path associated with the parameter value lying below the threshold value, and/or prior to the future point in time associated with the parameter value below the threshold value.

 (icons containing multiple colors such as the red and yellow icon and green and yellow icon 603 indicate signal strength between red and yellow or green and yellow thresholds, respectively.  In this embodiment the signal strength thresholds corresponding to each icon design are selectable by the user. [¶ 0056] … users can select "Off Path Warning" 

Regarding Claim 3 (Currently Amended), WILBER discloses method according to claim 1. 
WILBER further discloses wherein the at least one parameter comprises 
a transmission standard, 
a maximum data transmission speed, 
a transmission quality, 
a signal strength, and/or 
costs of the data transfer connection (255).

(the software would periodically measure signal strength and location data, along the path the user followed. [¶ 0044])

Regarding Claim 4 (Original), WILBER discloses method according to claim 1.
WILBER further discloses 
wherein the event comprises:
activating a data transfer (255) to or from the mobile device (200) (If the software application downloaded signal strength and location data from a repository database or another device before the user entered the area with no cellular service, that data would be displayed on the map in addition to the signal strength and location data collected by the user. … once the device regains a data connection the software would optionally upload the signal strength and location data to a repository database. [¶ 0044]):
outputting a notification to a user of the mobile device (200) (the software would periodically measure signal strength and location data, along the path the user followed, and record it to the device's internal memory.  Said data would then be displayed in the form of a map similar to that shown in FIG. 2. If the software application downloaded signal strength and location data from a repository database or another device before the user entered ;
sending a message to a route planning module (230) that ascertains the movement path of the mobile device (200) (The repository databases and associated software may transmit said signal strength and corresponding location coordinates defining navigable paths for that area … with the locations to be covered by said signal strength data chosen based on the user's direction of travel or through an analysis of the user's upcoming travel plans attained through electronic records on the user's phone, computer system, electronic mail service, or another internet-connected account. [¶ 0013] … the software would periodically measure signal strength and location data, along the path the user followed, and record it to the device's internal memory. … once the device regains a data connection the software would optionally upload the signal strength and location data to a repository database so that other users would be able to access it and, if necessary, preload it before entering an area with no cellular service. [¶ 0044]);
sending a message to a server (300) (once the device regains a data connection the software would optionally upload the signal strength and location data to a repository database so that other users would be able to access it and, if necessary, preload it before entering an area with no cellular service. [¶ 0044] … The recorded signal strength or other location-
wherein the message comprises at least part of the parameter profile;
activating a buffer storage (280) which is designed to temporarily store data to be sent by the mobile device (200); and/or sending a message to a system service (270) (the software would periodically measure signal strength and location data, along the path the user followed, and record it to the device's internal memory.   [¶ 0044] … users can select "Off Path Warning" from the "Settings" menu shown in FIG. 14.  When this mode is activated, the application plays an audio and vibration warning whenever the mobile device's location is more than a specified distance from a data point in the selected path data. [¶ 0079])

Regarding Claim 5 (Original), WILBER discloses method according to claim 4.
WILBER further discloses 
wherein the notification to the user comprises information for the user of the mobile device (200) about the parameter profile, and in particular about the parameter values as a function of the movement path and/or the time, and/or
wherein the notification to the user comprises information for the user of the mobile device (200) that, within a predetermined future portion of the movement path and/or within a predetermined future time span, the parameter values will be below a threshold value.

(users can select "Off Path Warning" from the "Settings" menu shown in FIG. 14.  When this mode is activated, the application plays an audio and vibration warning whenever the mobile device's location is more than a specified distance from a data point in the selected path data. [¶ 0079])

Regarding Claim 9 (Original), WILBER discloses method according to claim 1.
WILBER further discloses:
wherein ascertaining at least one parameter for the data transfer connection (255) along the movement path comprises obtaining (S25) extended map data (210), wherein the extended map data (210) contain location-related and/or time-related parameter values for the at least one parameter (the software would periodically measure signal strength and location data, along the path the user followed. [¶ 0044] … before a user enters an area with poor signal strength, the signal strength and corresponding location coordinates for that area, previously collected by one or more devices or users and stored in the repository 

Regarding Claim 10, the features of Claim 10 are essentially the same as Claim 1 with a WILBER further disclosing a Mobile device (200) comprising: a data communication device (250) which is designed to carry out a data transfer (255) on the basis of at least one transmission standard; and a control unit (260) (provide signal strength and location information to users in a no-coverage location, allowing them to follow an established navigable path to find a useable cellular signal would thus be of great value. [¶ 0009] … (a software application installed on a mobile device records a cellular signal strength and an associated latitude and longitude at predefined intervals of time or distance, and/or every time the measured signal strength changes.  The signal strength and corresponding location coordinates may be recorded on the mobile device and also may be transmitted to other devices or repository databases. [¶ 0012]. The Examiner notes that a fully functioning cellular/mobile device as disclosed by VVV would obviously and necessarily include a processor/CPU/controller and transceiver functionality) which is designed to carry out the method according to claim 1. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 11 (Original), WILBER discloses a mobile device (200) according to claim 10.
WILBER further discloses:
Vehicle (1) having a mobile device (200) according to claim 10 (When a device is carried in a vehicle while the software application in FIG. 1 measures and records acceleration values using a device's accelerometers, the peak, mean, median, and root mean squared acceleration values acceleration along each direction measured by the device as a function of location and velocity can be used to measure and quantify the smoothness of the road traveled by the vehicle. [¶ 0053])

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over WILBER in view of U.S. Patent Publication 2014/0200038 to RAO et al. (hereinafter “RAO”).



Regarding Claim 6 (Original), WILBER discloses method according to claim 5.
While WILBER does not explicitly disclose, or in not relied on to disclose, in the same field of endeavor, RAO teaches wherein the system service (270) comprises a service for 
telephony, 
mailbox, 
answering machine, 
calendar, 
e-mail, 
text messages, and/or 
social media.

(experiential data transmitted from multiple separate mobile devices can be used to construct the map data. … as each mobile device in a set of many mobile devices travels through various regions located on a map, that mobile device can measure the network communication signal quality or strength that it experiences within those regions.  Each such mobile device can then upload, to a remote sending a message to a system service (270),”  i.e., Claim 6 is only required if/when the optional system service (270) of Claim 4 is required. See MPEP 2111.04 "Adapted to," "Adapted for," "Wherein," "Whereby," and Contingent Clauses II. CONTINGENT LIMITATIONS.)

 for advantage of a crowd-sourcing technique [that] can be used in order to build the network communication signal quality map data. (RAO: ¶ 0054)


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over WILBER in view of RAO and U.S. Patent Publication 2009/0234927 to BUZESCU.

Regarding Claim 7 (Original), the combination of WILBER and RAO teaches method according to claim 6.
While the combination of WILBER and RAO does not explicitly teach, or is not relied on to teach, in the same field of endeavor BUZESCU teaches:

wherein the system service (270) indicates an unavailability of the user of the mobile device (200) after receiving the message (the user's device will then register to the Internet Protocol Multimedia Subsystem (IMS) and start the presence client through a Presence Server 133 to begin sending and receiving Presence Information. … the device can be programmed to notify the Presence Server 133 of certain conditions that may impair the sending or receiving of communications, such as when the user turns off or suspends the device, the device's battery is running low, and cellular phone signal strength is minimal, so that the Presence Server 133 can update others of the user's change in presence the message is interpreted as any message, consistent with message(s) of Claim 4, received from the mobile device, triggering the indication.)


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of WILBER and RAO with that of BUZESCU for advantage of a system and method for dynamic updating of presence information in a communications system. (BUZESCU P: 0007)


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over WILBER in view of U.S. Patent Publication 2019/0346274 to VENKATRAMAN et al. (hereinafter “VENKATRAMAN”).


Regarding Claim 8 (Original), WILBER discloses method according to claim 1.

While WILBER does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor VENKATRAMAN teaches: 

wherein the detecting of a movement path comprises calculating a probability that the mobile device (200) will move along a potential movement path at a specific future point in time, and wherein the method is terminated for the potential movement path if the calculated probability is less than a threshold value (the route selection described in FIG. 2 may be performed by the device that will traverse the selected route or co-located with a device that will traverse the selected route, may be a remote device that is remote from the origin, destination or the route or it may be a combination of the two devices.  In any situation, the device that may traverse the route may have multiple route options available and have them available as fallback options in case there is a problem along the selected route.  For example, if the traffic is worse than expected then the device may use a fallback route or provide a prompt to the user to select a fallback route or prioritize which criteria are most important in the moment (i.e. minimize time to destination, safety, etc).  Similarly, this may be done if the reliability and/or uncertainty parameters are different from expected.  For example, if device determined the uncertainty on the route drops below an expected value or a threshold value then it may select a fallback route, prompt the user to select a different route or even request that the user take over control of the device or be in a position to potentially take over control of the device. [¶ 0050]. The Examiner notes, consistent with e.g., ¶ 0032 of the present published Specification, that: 1), it is interpreted that what is calculated is a probability that the mobile device is traveling/moving on a given path; 2) it is not interpreted that at a specific future point in time is a claim/requirement for movement to begin at a specific future point in time; and 3) with no explicit specific future point in time claimed or required, at a specific future point in time is interpreted as redundant as the phrase will move is, in and of itself, interpreted to be referencing any (non-specified) time in the future.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of WILBER with that of VENKATRAMAN for advantage of determining a route to use from the plurality of routes based on an estimated localization uncertainty of each route and/or localization reliability of each route. (VENKATRAMAN ¶: 0005)









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644